Citation Nr: 1703179	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-43 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In June 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016).  An opinion was received in August 2016.  In October 2016, the Board provided the Veteran with the VHA opinion and offered him the opportunity to respond.  In response, the Veteran's representative submitted written argument in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current hearing loss is unrelated to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VA's duty to notify was accomplished in a November 2009 letter.  

With respect to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in May 2010, and a VHA opinion was obtained in August 2016.  Moreover, lay statements from both him and his son are of record.

Aside from the Veteran's DD Form 214 and two military personnel records, his service records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center (NPRC) in St. Louis, Missouri, in 1973).  In March 2010, the RO informed him that his service treatment records were fire-related and unavailable.  However, no further response was received.  The Board is aware that when service records are unavailable, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA also has a duty to search alternate sources for records.  The Veteran's hearing testimony indicates that he did not remember receiving any relevant treatment in service, and he has not otherwise reported relevant treatment or evaluations.  Hence there is no indication that there are relevant service department records.  There do not appear to be alternate sources for relevant service records; inasmuch there would be no hospital or clinical records to search.

He has not been alleged that VA failed to fulfill its duty notify or assist in the development of his claim.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests listed chronic diseases, including organic diseases of the nervous system such as hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) can be applied only in cases involving those conditions explicitly recognized as chronic under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2014).  Wade v. West, 11 Vet. App. 302 (1998).  The provisions of 38 U.S.C.A. § 1154(b) (West 2014).  The provisions of 1154(b) also require that VA presume a veteran's report of permanent hearing loss immediately after an injury resulted from the injury.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Service in a combat zone does not per se establish combat service or that an injury is combat related.  Stone v. Nicholson, 480 F.3d 1111 No. 2006-7069 (Fed. Cir. Feb. 7, 2007).  While the Veteran served in combat zones, he has not reported hearing loss related to a combat injury.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

During his April 2016 hearing, he reported military noise exposure from airplanes while working as a technical supply non-commissioned officer.  The Veteran was required to fly at high altitudes.  His son recalled the Veteran's reports of "flying the hump" over Burma during World War II.  He also reported post-service noise exposure from hunting.  During his May 2010 VA examination, he reported frequent high altitude aircraft noise, as well as noise from ice storms bouncing off the propellers during flights.  Post-service noise exposure included recreational exposure from rifles.

The Veteran is competent to report in-service noise exposure; that he experienced increasing hearing problems following active service; and that it has continued since then.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  His reports of in-service noise exposure are credible and consistent with the type and circumstances of his military service, to include his duties as a technical supply non-commissioned officer.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Veteran's exposure to noise during his military service is established.

Furthermore, the Veteran has current bilateral hearing loss.  Specifically, his bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, the May 2010 VA audiogram revealed puretone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
45
50
50
60
LEFT
85
110
75
75
70

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear and 24 percent in the left ear.  Therefore, the remaining inquiry is whether his bilateral hearing loss is related to his military service.

In his November 2009 claim, the Veteran indicated that his disabilities, including hearing loss, began in January 2008.

In May 2010, the Veteran underwent a VA examination.  He reported frequent high altitude flying while serving in the Air Corps.  He reported hearing loss when he left service, but stated that he could not attribute it to one event.  With regard to his in-service noise exposure he reported high altitude aircraft noise, as well as noise from ice storms bouncing off the propellers during flights.  Following an examination, the examiner stated that she was unable to provide an opinion without resort to mere speculation.  Nevertheless, the examiner stated that the Veteran's mixed hearing loss suggested some type of middle ear etiology, and the asymmetrical hearing loss would be inconsistent with general noise exposure.

In April 2016, the Veteran and his son that he was exposed to aircraft noises during service.  His son testified that he remembered that his father showed signs of hearing loss when he was roughly the age of 10 (year 1956).  He also reported that his father would tell him stories of flying supply missions into Burma and that sitting in the fuselage felt like being inside a base drum without hearing protection.  The Veteran testified that he could not remember when he first noticed hearing difficulties 

Recognizing that the May 2010 opinion was insufficient, the Board sought the VHA opinion in June 2016.  In addition to commenting on the lay statements, the Board asked the opinion provider to comment on the likelihood that the Veteran's noise exposure during service resulted in damage to the auditory hair cells even though the findings may suggested a recovered temporary threshold shift.  The Board asked the opinion provider to comment on the studies and findings of Dr. Sharon G. Kujawa concerning delayed-onset hearing loss.

In the August 2016 VHA opinion, the opinion provider concluded that the Veteran's bilateral hearing loss was less likely than not due to or the result of his in-service noise exposure.  Initially, the opinion provider noted that his current hearing loss did not have a pattern typical of primarily noise-induced sensorineural hearing loss, which is a symmetric high frequency sensorineural hearing loss.  With regard to his right ear hearing loss, the opinion provider noted mixed hearing loss with a prominent air bone gap indicating a disorder of sound transmission to the inner ear.  The opinion provider also noted that mixed hearing loss was not typically caused by noise exposure during service, and that blast injuries and severe acoustic trauma could lead to mixed hearing loss, but that the Veteran had noted reported such.

With regard to the Veteran's left ear hearing loss, the opinion provider noted that a typical person with noise exposure as the predominant cause of hearing loss would have symmetrical hearing loss.  Because his hearing loss was severe to profound across all frequencies, and it affected mostly one ear, the opinion provider concluded that such was not related to his military service.  The opinion provider noted that he potential causes of asymmetric hearing loss included head trauma, but recognized that the Veteran did not report any in-service injuries or trauma.

The opinion provider noted that loud noise exposure could result in temporary, as well as permanent, threshold shifts, and that animal studies demonstrated that noise exposure could lead to auditory hair cell damage or a loss of synapse between the inner hair cells and the nerve of hearing.  While the opinion provider noted that it would be impossible to discern the true cause of the Veteran's hearing loss, based on the Veteran history and the hearing loss pattern demonstrated during his May 2010 VA examination, it was her professional opinion that in-service noise exposure was not the predominant cause of his hearing loss.

The opinion provider noted studies suggesting that exposure to loud noise at a young age accelerated an age-related hearing loss that would otherwise occur later in life.  She stated that, while it was impossible to determine the level of noise exposure during service, she once again indicated that because the Veteran's hearing loss was asymmetric, it was not what would be expected in hearing loss due to loud noise exposure.

The Board finds that the preponderance of the evidence is against the claim.  The August 2016 VHA opinion is the most probative evidence of record.  The VA opinion provider is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinion reflects consideration of the Veteran's history, to include his in-service and post-service noise exposure, the objective findings of the May 2010 VA examination, and his statements concerning the onset of his hearing problems, and it makes clear the basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, there is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to this opinion.

The Board acknowledges the Veteran's contention that his bilateral hearing loss is related to his military service.  The Veteran has not been able to provide a consistent report of symptoms in service.  While the testimony and other evidence provide history of symptoms dating back many years; there is no clear report of a continuity of symptomatology dating back to service.  The Veteran's in service noise exposure is not in dispute, but the most probative evidence is that the current disability is not consistent with noise induced hearing loss.

Although disabilities of the nervous system, including sensorineural hearing loss are subject to presumptive service connection; service connection would not be warranted unless the hearing loss manifested to a compensable degree within a year of the Veteran's release from active service in February 1946, or if he exhibited a continuity of symptomatology since that time.

In this case, there is no evidence of bilateral hearing loss manifested to a compensable degree within one year from discharge.  As previously noted, there has been no showing of a continuity of symptomatology. 

While the Veteran reported at the May 2010 examination, that he noted hearing loss when he left service he has been unable to say that the hearing loss was continuous, and in his November 2009 claim, he reported that his hearing problems began in 2008.  While the Veteran's son reported noticing a problem with his father's hearing in 1956, ten years after he was discharged, and recalled relatives talking about the Veteran's hearing loss; the testimony did not place the onset of current symptoms in service.

In conclusion, the weight of the evidence is against finding a link between the current hearing loss and service.  Reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


